Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 1 of 113 Page ID #:1



  1   Christopher S. Morris, Esq., SBN 163188
      cmorris@morrislawfirmapc.com
  2   Danielle R. Pena, Esq., SBN 286002
      dpena@morrislawfirmapc.com
  3   MORRIS LAW FIRM, APC
      501 West Broadway, Suite 1480
  4   San Diego, CA 92101
      Telephone: (619) 826-8060
  5   Facsimile: (619) 826-8065
  6   James S. Terrell, Esq. SBN 170409
      jim@talktoterrell.com
  7   115411 Anacapa Road
      Victorville, CA 92392
  8   Telephone: (760) 561-2699
      Facsimile: (760) 952-1085
  9
      Sharon J. Brunner, Esq. SBN 229931
 10   Sharon.j.brunner@gmail.com
      Law Office of Sharon J. Brunner
 11   14393 Park Avenue, Suite 101
      Victorville, CA 92392
 12   Telephone: (760) 243-9997
      Facsimile: (760) 843-8155
 13
      Attorneys for Plaintiffs
 14
                            UNITED STATES DISTRICT COURT
 15
                           CENTRAL DISTRICT OF CALIFORNIA
 16

 17
      PERRY BELDEN, an Individual, and         Case No.
 18   ROBIN OLDS, an Individual,
                                               COMPLAINT FOR:
 19                              Plaintiffs,
                                               1. 42 U.S.C. § 1983 – Inadequate Medical
 20         v.                                 2. 42 U.S.C. § 1983 – Excessive Force
                                               3. 42 U.S.C. § 1983 – Seizure
 21   THE COUNTY OF SAN                        4. Civ Code § 52.1 – Bane Act
      BERNARDINO; DEPUTY                       5. 42 U.S.C. § 1983 – Medical Program
 22   HERRERA; and DOE DEPUTIES                6. Negligence
      AND NURSES 1-10, inclusive,              7. IIED
 23                                            8. Battery
                                 Defendants.
 24

 25

 26

 27

 28


      COMPLAINT                                                  CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 2 of 113 Page ID #:2



  1                                             I.
  2                                   INTRODUCTION
  3         1.     Plaintiff, Perry Belden (herein “Perry”) has a big heart, and even
  4   bigger dreams. That has not changed, even though his life has turned into a
  5   nightmare taken straight out of a scene from Misery.
  6         2.     On March 16, 2018, following a small family scuffle, Plaintiff, Robin
  7   Olds (herein “Robin”), called the San Bernardino County Sheriff’s Department
  8   (herein “SBC”) to deescalate the matter between her husband and son, Perry. Being
  9   told that the cops had been called, Perry ran away from home because he was afraid
 10   of going to jail. SBC Deputies obtained a warrant for Perry’s arrest for assault. For
 11   the next ten days, Perry stayed away from home, sometimes resorting to sleeping
 12   on the street. During that period, SBC Deputies harassed Robin and her family.
 13   SBC Deputies came to her house twice a day, demanding she turn Perry over or
 14   face arrest. Each time she opened the door in response to SBC Deputies knocking,
 15   SBC Deputies forcefully entered her home, sticking their foot through the threshold
 16   of the door to prop it open. SBC Deputies would enter the house and separate the
 17   family members (including Robin’s special needs child) into different rooms,
 18   interrogating each, without a warrant. On at least three occasions SBC Deputy
 19   Herrera threatened Robin stating if Perry didn’t turn himself in, he would be shot
 20   when apprehended. These repeated threats terrified Robin. So much so that on
 21   March 27, 2018, Robin convinced Perry to turn himself in.
 22         3.     That morning, Robin called SBC Deputies and advised them that Perry
 23   was going to surrender. An unknown deputy told Robin not to drive him to the
 24   station or she too would be arrested. The deputy asked her for Perry’s location.
 25   Robin said she wanted to be there when they arrested him because she was afraid
 26   they would hurt him as Deputy Herrera threatened. She then gave the Deputy
 27   Perry’s location.
 28   ///
                                                2
      COMPLAINT                                                    CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 3 of 113 Page ID #:3



  1          4.     When Robin arrived at the house Perry was staying at, at last a dozen
  2   SBC Deputies were armed with assault rifles rushing towards the front door.
  3   Afraid of being shot as threatened, Perry shut the front door and hid in the attic.
  4   Once in the attic, scared for his life, Perry called his Mom, Robin, and asked her to
  5   hand the phone to the sergeant on scene. Robin did. Perry told the sergeant that he
  6   wanted to surrender but that he was scared of being shot. The sergeant told Perry to
  7   come down from the attic. While trying to get out of the attic, still on the phone
  8   with the sergeant, SBC Deputies deployed OC spray in the attic. Because the OC
  9   spray impacted Perry’s vision, he stepped in the wrong place and fell through the
 10   attic. While lying on the ground in pain, Perry was tased twice immediately after
 11   falling from the attic.
 12          5.     SBC Deputies arrested Perry and took him to Hi-Desert Medical
 13   Center for medical clearance. Perry was noted to have several abrasions on his
 14   body from falling through the attic. The doctors also noted that Perry would be
 15   going through withdrawals and withdrawal based seizures as he admitted to being a
 16   heroine user. The doctors prescribed Perry Klonopin as a preventive drug for
 17   seizures. The doctors also gave the jail strict medical instructions to take Perry’s
 18   daily vital signs.
 19          6.     That same day, March 27, 2018, SBC Deputies transported Perry to
 20   Morongo Basin, a Level-I facility that is not equipped with medical staff or a
 21   medical facility. Nor was Morongo Basin equipped with tele-medicine or video-
 22   medicine services.
 23          7.     On March 29, 2018, while in route to court, Perry recalls telling SBC
 24   Deputies that something was wrong and that he was seriously sick, “something
 25   different than withdrawals,” SBC Deputies dismissed Perry’s concerns and said,
 26   “that’s what happens when you’re a crack head.”
 27          8.     Despite advising SBC Deputies that he was seriously sick, on several
 28   occasions, and despite knowing about his withdrawals and related seizures, Perry
                                                 3
      COMPLAINT                                                     CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 4 of 113 Page ID #:4



  1   continued to be detained at Morongo Basin Jail without access to medical aid.
  2   While in jail, Perry’s medical condition worsened. However, over the seven days
  3   kept in-custody, Perry’s jail records indicate that he was not given any medical
  4   treatment while in-custody. Perry was in such dire straits, video surveillance will
  5   confirm that he was unconscious most of his time while in-custody and remained in
  6   the intake area.
  7         9.      On April 2, 2018, Perry was transported to court for his arraignment.
  8   Perry’s Mother, Robin, was present in the court room. Robin claims Perry “looked
  9   like death” and had what she thought was bruising on his arms. Perry was escorted
 10   by two deputies that dragged him into the courtroom because he could not walk on
 11   his own. Despite his death-like appearance, “bruised” skin and inability to walk or
 12   communicate, SBC Deputies transported Perry back to Morongo Basin Jail.
 13         10.    Due to Perry’s critical medical state, he does not remember anything
 14   after appearing in court on April 2, 2018. Because Perry’s medical records indicate
 15   he was not medically treated, nor were his daily vitals taken as ordered, Plaintiffs
 16   are currently unaware of the factual happenings during April 2, 2018-April 4, 2018.
 17   ///
 18   ///
 19   ///
 20   ///
 21   ///
 22   ///
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
                                                4
      COMPLAINT                                                     CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 5 of 113 Page ID #:5



  1         11.    On April 4, 2018, SBC staff finally transported Perry to Arrowhead
  2   Regional Medical Center. When Perry arrived at Arrowhead Medical Center on
  3   April 4, 2018, he looked like this:
  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14         12.    According to medical records, when he arrived at Arrowhead Medical
 15   Center, Perry was in critical condition, suffering from “renal failure, sepsis and
 16   severe dehydration.” Perry’s skin was “mottling” and he was “toxic appearing.”
 17   His blood pressure was 149/94 with pulse of 179 on arrival to Arrowhead. Perry’s
 18   vital signs upon arriving at Arrowhead are “medically unimaginable” and cannot be
 19   reconciled with the supposed vitals (BP 81/53) taken of Perry by SBC staff prior to
 20   transport to Arrowhead, strongly indicating SBC staff intentionally recorded false
 21   vital signs in an effort to hide their mistreatment.
 22         13.    According to medical professionals, it is not medically possible for a
 23   person to become so critically ill with severe dehydration and renal failure in less
 24   than three or four days without showing obvious signs of severe distress. Meaning,
 25   SBC staff knew, as Robin did, that Perry was toxic-looking on April 2, 2018. SBC
 26   staff also knew, or should have known, that something was seriously wrong, a fact
 27   Perry told staff time and time again. Instead of performing their duties like
 28   ///
                                                  5
      COMPLAINT                                                     CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 6 of 113 Page ID #:6



  1   reasonable deputies and nurses, SBC staff intentionally ignored Perry’s critical
  2   medical state.
  3         14.    As a result of SBC’s gross delay in obtaining medical treatment, in
  4   order to save his life, Arrowhead doctors were forced to amputate both legs and
  5   Perry’s left hand. Perry’s right hand, though saved, is permanently scarred and
  6   deformed.
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17                                             II.
 18                             JURISDICTION AND VENUE
 19         15.    This action arises under the Constitution and laws, including Article
 20   III, Section 1 of the United States Constitution and is brought pursuant to 42 U.S.C.
 21   section 1983. The Jurisdiction of this court is invoked pursuant to 28 U.S.C.
 22   section 1331 and 1343. State law claims are alleged as well, over which Plaintiff
 23   invokes the Court’s supplemental jurisdiction pursuant to 28 U.S.C. section
 24   1367(a).
 25         16.    This case is instituted in the United States District Court for the
 26   Central District of California pursuant to 28 U.S.C. section 1391, as the judicial
 27   district in which all relevant events and omissions occurred and in which
 28   ///
                                                 6
      COMPLAINT                                                     CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 7 of 113 Page ID #:7



  1   Defendants maintain offices and/or reside. The incident giving rise to this lawsuit
  2   occurred in San Bernardino County custody.
  3         17.    On September 24, 2018, Perry filed a claim for the foregoing incident
  4   with San Bernardino County. The claim was rejected on November 13, 2018. The
  5   present complaint is timely, pursuant to California Government Code section 945.6.
  6                                              III.
  7                                       THE PARTIES
  8         18.    Plaintiff Perry Belden, was a resident of San Bernardino County in the
  9   State of California at all times relevant to this complaint. The actions by San
 10   Bernardino County staff that caused Perry’s injuries occurred in San Bernardino
 11   County.
 12         19.    Plaintiff Robin Olds, Perry’s mom, was a resident of San Bernardino
 13   County in the State of California at all times relevant to this complaint. The actions
 14   by San Bernardino County staff that caused her injuries occurred in San Bernardino
 15   County.
 16         20.    Defendant San Bernardino County (“SBC”) is and at all times
 17   mentioned herein, was a public entity authorized by law to establish certain
 18   departments responsible for enforcing the laws and protecting the welfare of the
 19   citizens of San Bernardino County. At all times mentioned herein, SBC was
 20   responsible for overseeing the operation, management, and supervision of the SBC
 21   jails and the San Bernardino County Sheriff’s Department, as well as the Sheriff’s
 22   Deputies, Corrections Officers, and other SBC Medical Staff.
 23         21.    Deputy Herrera was a SBC Deputy at all times mentioned herein. He
 24   was empowered and authorized under the color of state law to perform his duties.
 25   Based on information and belief, Deputy Herrera was a resident of San Bernardino
 26   County in the State of California at all times relevant to this complaint, and worked
 27   in San Bernardino County when he violated Plaintiffs rights.
 28   ///
                                                7
      COMPLAINT                                                    CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 8 of 113 Page ID #:8



  1         22.    At all times relevant hereto, DOE defendants 1 through 10 were
  2   believed to be citizens of the United States and a resident of the State of California
  3   in San Bernardino County, and were acting under the color of state law in their
  4   capacity as a SBC staff. All DOE defendants will be referred to as “DOE,” “SBC
  5   Deputies,” “SBC Nurses,” or collectively as “SBC staff.”
  6         23.    Defendant DOES 1 through 10 are not known or identified at this time.
  7   On information and belief, Plaintiff alleges that each Doe is in some manner
  8   responsible for the wrongs alleged herein, and that each such Defendant advised,
  9   encouraged, participated in, ratified, directed, or conspired to do, the wrongful acts
 10   alleged herein. When the true names and capacities of said Defendants become
 11   known, Plaintiff will seek relief to amend this complaint to show their true
 12   identities in place of their fictitious names as DOES 1 through 10. Defendants, and
 13   each of them, were the agents, employees and servants of every other Defendant.
 14   Defendants acted in the course and scope of said agency, service and employment
 15   at all relevant times.
 16         24.    At all times herein mentioned, DOES 1 through 10 were employees of
 17   Defendant CDCR.
 18                                             IV.
 19                        FACTS RELEVANT TO ALL COUNTS
 20         25.    On March 16, 2018, at approximately 1:00 a.m., Robin was hastily
 21   awoken by the sound of Perry moving the TV from the living room to his bed
 22   room. As Robin and Perry were talking, Perry’s stepfather, also hastily awoken,
 23   ran into the living room and tackled Perry thinking the disagreement was more than
 24   it was. A small scuffle ensued. Perry punched his stepfather. In an effort to keep
 25   the peace, Robin called the San Bernardino County Sheriff’s Department. Robin
 26   never intended on having anyone arrested, nor did anyone press charges. Once 911
 27   was called, Perry left the residence fearful that he would be arrested.
 28   ///
                                                 8
      COMPLAINT                                                     CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 9 of 113 Page ID #:9



  1         26.    Within 10 minutes, multiple SBC Deputies arrive, including Deputy
  2   Herrera. The deputies came into the house to investigate the issue. They noticed
  3   Perry’s stepfather was bleeding. Because Perry had left the scene after punching
  4   his stepfather, SBC Deputies obtained a warrant for his arrest.
  5         27.    During the time period of March 16, 2018, through March 27, 2018,
  6   Perry remained on the run. SBC Deputies came to Robin’s house every day, most
  7   times twice a day, searching for Perry. Deputy Herrera, and his unknown DOE
  8   partner, performed approximately half of those visits to Robin’s house. On every
  9   occasion in which Deputy Herrera came to Robin’s house, he would knock on the
 10   door and barge in without a warrant. His unknown DOE partner would stand by the
 11   door propping it open with his foot.
 12         28.    During each encounter Deputy Herrera had at Robin’s house, he was
 13   aggressive, intimidating and harassing. Deputy Herrera would forcefully enter
 14   Robin’s house without a warrant. He separated the family members (including
 15   Robin’s special needs child) into different rooms, interrogating each, without a
 16   warrant. Deputy Herrera threatened Robin, stating she would be charged with a
 17   crime if she did not disclose Perry’s location. The intimidation and harassment
 18   escalated daily.
 19         29.    Throughout this period, Robin also noticed SBC Deputies following
 20   her when she was driving.
 21         30.    On one instance during March 16, 2018, through March 27, 2018,
 22   unannounced and without a warrant, Robin caught Deputy Herrera, and other SBC
 23   Deputies, in her backyard, looking through her special needs son’s bedroom
 24   window. This terrified Robin because she thought her special needs son would
 25   make a sudden movement and be shot.
 26         31.    Towards the end of this time period, Deputy Herrera intentionally lied
 27   to Robin telling her that Perry was in big trouble because he hurt a woman and
 28   ///
                                                9
      COMPLAINT                                                    CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 10 of 113 Page ID #:10



   1   child and was facing serious charges. Deputy Herrera lied to Robin for the purpose
   2   of scaring her into telling him where Perry was hiding.
   3         32.     On at least three occasions SBC Deputy Herrera threatened Robin
   4   stating if Perry did not turn himself in, or that he she failed to get Perry to turn
   5   himself in, he would be shot when apprehended. These repeated threats terrified
   6   Robin. So much so that Robin convinced Perry to turn himself in.
   7         33.    On March 27, 2018, Robin called SBC Deputies and advised them
   8   Perry wanted to turn himself in. She told SBC Deputies that she wanted to be
   9   present when they arrested Perry due to Deputy Herrera’s threats that he would be
  10   shot if apprehended. Robin then gave SBC Deputies Perry’s location.
  11         34.     As Robin pulled up, at last a dozen SBC Deputies were armed with
  12   assault rifles rushing towards the front door. Afraid of being shot as Deputy
  13   Herrera had threatened, Perry (thinking his mom was going to be outside) shut the
  14   front door and hid in the attic of the apartment building.
  15         35.    Once in the attic, scared for his life, Perry called Robin, and asked her
  16   to hand the phone to the sergeant on scene. Robin did. Perry told the sergeant that
  17   he did not have any weapons and that he wanted to surrender but that he was scared
  18   of being shot. The sergeant told Perry to come down from the attic. Perry told the
  19   sergeant that he was lost in the attic of the apartment building. The sergeant told
  20   Perry, “come back the way you got up.” While trying to get out of the attic, still on
  21   the phone with the sergeant, SBC Deputies deployed OC spray in the attic.
  22   Because the OC spray impacted Perry’s vision, as intended, he stepped in the
  23   wrong place and fell through the attic. While lying on the floor, SBC Deputies
  24   tased Perry twice. One prong connected with Perry’s penis, the other prong hit his
  25   stomach. Perry screamed. Robin thought the worst. This deputy was wearing a
  26   black vest and tan pants, he was otherwise undercover.
  27         36.    SBC Deputies arrested Perry and took him to Hi-Desert Medical
  28   Center for a jail medical clearance. Perry was noted to have several abrasions on
                                                  10
       COMPLAINT                                                       CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 11 of 113 Page ID #:11



   1   his body from falling through the attic. The doctors also noted that Perry would be
   2   going through withdrawals and withdrawal based seizures. The doctors prescribed
   3   Perry Klonopin as a preventive drug for seizures. The doctors also gave the jail
   4   strict medical instructions to take Perry’s vital signs daily.
   5         37.    Following Perry’s discharge from Hi-Desert Medical Center, as he was
   6   escorted to the patrol unit, without provocation or justification, Deputy Herrera
   7   threw Perry on the ground and kicked him in the head. Perry was picked-up and
   8   thrown in the patrol unit. Perry was then transferred to Morongo Basin Jail.
   9   Morongo Basin Jail is a Level-I facility that is not equipped with medical staff or a
  10   medical facility. Nor was Morongo Basin equipped with tele-medicine or video-
  11   medicine services.
  12         38.    Medical records indicate that Perry was not given the medication
  13   prescribed to him while detained at Morongo Basin.
  14         39.    On March 29, 2018, while in route to court for his arraignment, Perry
  15   recalls telling SBC Deputies that something was wrong and that he was seriously
  16   sick, “something different than withdrawals,” SBC Deputies dismissed Perry’s
  17   concerns and said, “that’s what happens when you’re a crack head.” In fact, Perry
  18   recalls earlier in his detainment, advising SBC Nurses that he was seriously sick
  19   beyond withdrawals. However, medical records indicate he was not treated or seen.
  20         40.    Perry was in such dire straits, video surveillance will confirm that he
  21   was unconscious most of his time while in-custody and remained in the intake area,
  22   being bused between Morongo Basin and West Valley.
  23         41.    On April 2, 2018, Perry was transported from West Valley to Morongo
  24   Basin Jail for the purpose of attending his arraignment later that day. One of the
  25   last things Perry remembers is being pulled-up and dragged onto the transport bus
  26   from West Valley to court.
  27   ///
  28   ///
                                                  11
       COMPLAINT                                                        CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 12 of 113 Page ID #:12



   1           42.    While in the Morongo Basin holding cell, Perry recalls vomiting and
   2   being extremely ill. In response to his pleas for medical attention, SBC Deputies
   3   entered the holding cell and repeatedly kicked Perry in the head.
   4           43.    Perry’s Mother, Robin, was present in the courtroom. Robin claims
   5   Perry “looked like death” and that he was “pale,” “weak,” and “very sick looking.”
   6   Robin also noticed what she thought was bruising on his arm. Perry was dragged
   7   into the courtroom by two SBC Deputies because he could not walk on his own.
   8           44.    As evidence of his horrid mistreatment, without any discussion with
   9   his family or his public defender, scared and in fear for his life, Perry took the first
  10   plea deal offered to him because he wanted to get out of local custody so that he
  11   could get adequate medical attention in prison. The plea deal came with a two-year
  12   prison term.
  13           45.    Following the arraignment, Robin immediately went to Morongo
  14   Basin Jail to see Perry. She wanted to know why he looked so bad and why he took
  15   the plea deal. When she arrived at Morongo Basin Jail, SBC Deputies denied
  16   Robin’s request to see Perry because he “was under discipline.” Perry’s jail records
  17   indicate he was never disciplined. It is more likely, that SBC Deputies denied
  18   Robin’s request because Perry was in bad health and was not receiving treatment,
  19   nor could he at Morongo Basin Jail.
  20           46.    Despite his death-like appearance, “bruised” skin and inability to walk
  21   or communicate, Perry remained at Morongo Basin Jail on the night of April 2,
  22   2018.
  23           47.    Due to Perry’s critical medical state, he does not remember anything
  24   after appearing in court on April 2, 2018. Because Perry’s medical records indicate
  25   he was not medically treated, nor were his daily vitals taken as ordered, Plaintiffs
  26   are currently unaware of the factual happenings during April 2, 2018-April 4, 2018.
  27   ///
  28   ///
                                                  12
       COMPLAINT                                                       CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 13 of 113 Page ID #:13



   1         48.      However, Perry’s jail records indicate he was transferred to West
   2   Valley on April 3, 2018. April 3, 2018, was the first time Perry started to receive
   3   medications as ordered by Hi-Desert.
   4         49.      On April 4, 2018, at approximately 10:22, SBC staff took Perry’s
   5   vitals. His blood pressure reading was 145/98, and Perry had defecated in his pants
   6   and complained of severe abdominal pain. Nothing was done. Three hours later,
   7   while Perry remained unconscious in his cell, SBC Nurses finally requested he be
   8   transported to Arrowhead.
   9         50.      Other records indicate, SBC staff transported Perry to Arrowhead
  10   Regional Medical Center because he was “weak and vomiting.”
  11         51.      When Perry arrived at Arrowhead, he was in critical condition.
  12   Hospital records indicate his blood pressure was 149/94. His pulse rate was 179.
  13   Upon arrival, Perry was experiencing severe septic shock, renal failure, and severe
  14   dehydration. On further examination, a nurse’s note indicates, Perry was confused
  15   with an altered mental state. He was “toxic appearing” and his skin was “mottling.”
  16         52.      Hospital records indicate Perry was “toxic appearing.” With dry
  17   mucous membranes, he was tachycardic (fast heart rate), he showed “increased
  18   work of breathing,” he was also tachypnic (breathing rapidly), and he had signs of
  19   subcostal retractions (signs of difficulty breathing). The records noted “skin
  20   mottling,” which is an ominous and obvious sign of septic shock and poor limb
  21   circulation.
  22         53.      Lab tests confirmed that Perry had a lactate level of 13.26 (normal
  23   level being less than 2.0), indicating severe metabolic acidosis with shock. A
  24   lactate level of 13 is associated with death. A procalcitonin test came back with a
  25   value of 967 (normal level less than .08), indicating severe life-threatening bacterial
  26   sepsis. Perry’s creatinine level was 4.7 (normal level less than 1.5), indicating
  27   severe dehydration and acute renal failure. Perry’s white blood count was 21,700,
  28   suggesting he was also suffering from an infection.
                                                  13
       COMPLAINT                                                     CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 14 of 113 Page ID #:14



   1         54.    Perry was given multiple intravenous antibiotics to treat the septic
   2   shock. His respiratory rate increased to 48 as he tried to breathe out extra carbon
   3   dioxide to reduce his serve metabolic acidosis. He could not breathe fast enough to
   4   compensate for the acidosis, resulting in respiratory failure. Perry went into cardiac
   5   arrest, but was successfully resuscitated within three minutes. However, his blood
   6   pressure remained critically low as a result from the septic shock requiring
   7   intravenous infusion of vasopressors to maintain Perry’s blood circulation in order
   8   to keep him alive.
   9         55.    Ultimately, Arrowhead doctors were able to spare Perry’s life – but not
  10   completely. In order to save him, doctors amputated Perry’s legs and left hand as
  11   severe septic shock stopped the circulation of blood in Perry’s extremities.
  12         56.    Unfortunately Perry is not alone. Perry’s loss of limbs extends further
  13   than SBC Nurses and Deputies. Perry’s injuries are a direct result of the county’s
  14   refusal to remedy its known and systemic failures.
  15         57.    Several custodial inmates have died or been grossly injured in county
  16   custody as a result of inadequate medical care. In Rahshun Turner v. County of San
  17   Bernardino, the county acknowledged and admitted that its medical policies and
  18   training were constitutionally inadequate, and the cause of preventable inmate
  19   injuries, in the Medical Remedial Plan, filed on June 7, 2016. The Medical
  20   Remedial Plan was put into effect as a starting point in Rahshun, a class action
  21   lawsuit filed by several inmates injured in SBC jails due to inadequate medical
  22   care. (Exh. 1.) The Medical Remedial Plan was an agreement by the county, and
  23   Prison Law Group, to allow neutral experts into the jails for the purpose of
  24   evaluating the jail’s medical polices and training, and recommending modifications
  25   thereon.
  26         58.    In paragraph 42 of the Medical Remedial Plan, the county states, “…
  27   there exists probable cause to believe that violations of the federal rights of
  28   plaintiffs have occurred sufficient to warrant the relief contained herein.” Meaning,
                                                  14
       COMPLAINT                                                      CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 15 of 113 Page ID #:15



   1   the county knew its medical policies and training was constitutionally inadequate at
   2   the time Perry was injured. Yet, to date, these corrections have not been
   3   implemented.
   4          59.     The Medical Remedial Plan allowed for a two year evaluation process,
   5   which ultimately resulted in a consent decree that incorporated an amended Medical
   6   Remedial Plan setting forth the changes that needed to be made in the jails.
   7          60.     The consent decree incorporated the opinions and recommendations of
   8   the neutral experts. Therein, the experts outlined the changes necessary to provide
   9   adequate medical care to inmates and provided a detailed process for medical intake
  10   in order to avoid deaths and injuries such as Perry’s. Namely, the county agreed to
  11   hire more screening nurses, modify the screening questionnaire, and agreed to
  12   implement, at a minimum, tele-medicine services at Level-I facilities like Morongo
  13   basin Jail. None of this had been implemented prior to Perry’s injuries. (Exh. 2.)
  14          61.     Furthermore, the consent decree specifically addresses the dangers of
  15   Level-I jails in regards to a complete inability to provide medical screening or
  16   treatment. Namely, the consent decree was to improve the substandard medical
  17   screening and to individuals experiencing detoxification, serious medical issues and
  18   to eliminate housing “high risk” individuals at Level 1 (like Morongo) facilities that
  19   did not monitor or provide simple medical screening such as pulse or blood
  20   pressure or monitor overdoses/detoxification of prisoners. Other changes include
  21   implementation of an adequate electronic health care record, mandatory vital sign
  22   measurements performed at intake, solicitation of information and conditions of
  23   arrest, etc.
  24          62.     The County agreed to be governed by the consent decree because
  25   public pressure was mounting against it as a result of harsh media publications
  26   exposing the county’s horrid death rate, especially pertaining to medical-related
  27   deaths. Examples of publications exposing the county’s death epidemic are:
  28   ///
                                                 15
       COMPLAINT                                                     CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 16 of 113 Page ID #:16



   1         63.    “Deaths Among County’s Inmates Continue at an Accelerated Pace”
   2   published on December 19, 2016. (Exh. 3.)
   3         64.    “More Deaths at San Bernardino County’s West Valley Detention
   4   Center” published on March 10, 2017. (Exh. 4.)
   5         65.    “San Bernardino County: Rising Number of Jail Death Raise Concern”
   6   published on April 12, 2016. (Exh. 5.)
   7         66.    “Inmate deaths at San Bernardino County Highlights Medical Care
   8   Issues” published on October 20, 2017. (Exh. 6.)
   9         67.    “Deaths at San Bernardino County Jails Sounding an Alarm” also
  10   published on October 20, 2017. (Exh. 7.)
  11         68.    As suggested by the headlines, these publications made note that San
  12   Bernardino County Jails had an outrageously high rate of medical-related deaths.
  13   One publication, dated October 20, 2017, stated, “in the last three years, 30 people
  14   have died in San Bernardino County jails with 18 of those deaths, or 60 percent,
  15   being medical-related, according to Sheriff’s Department figures.” The article
  16   continued, “Last year, eight of 10 in-custody deaths, or 80 percent, were found to
  17   be medical-related while so far this year, four of eight in-custody deaths, or 50
  18   percent, were determined to be medical related according to the Sheriff’s
  19   Department.” This rate appears higher than any other California county.
  20         69.    That same article, “Inmate deaths at San Bernardino County
  21   Highlights Medical Care Issues,” references a former SBC jail nurses who spoke
  22   out about the county’s “problem” with medical inmates. The former nurse spoke
  23   out claiming she could no longer remain working at the jail, under the current
  24   medical program, in fear of losing her nursing license. She is now suing the
  25   county.
  26         70.    Accordingly, combining the consent decree, media publications, sheer
  27   number of medical related deaths per year, and the preventable circumstances of the
  28   injuries/deaths, the county was undoubtedly on notice that it needed to modify its
                                                 16
       COMPLAINT                                                     CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 17 of 113 Page ID #:17



   1   medical procedures and training program, in general. The county was also on
   2   notice that serious medical inmates should not be housed in Level 1 jails that did
   3   not have medical staff.
   4         71.    However, to date, despite explicit notice, the county continues its
   5   unconstitutional practices by failing to remedy any of the issues outlined in the
   6   consent decree. As such, the county’s deliberate indifference was a moving force in
   7   Perry’s injuries.
   8         72.    Perry’s injuries are as indescribable as his will to live. For all intents
   9   and purposes, given the gross delay in medical attention, Perry was at death’s door
  10   when he arrived at Arrowhead Medical Center. In fact, he did die, and it took
  11   hospital staff three minutes of resuscitative measures to bring him back to life.
  12   Though successful, as a result of the severe sepsis and renal failure, Perry’s blood
  13   flow was compromised, ultimately causing Perry’s legs and left hand to be
  14   amputated.
  15   ///
  16   ///
  17   ///
  18   ///
  19   ///
  20   ///
  21   ///
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
                                                  17
       COMPLAINT                                                      CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 18 of 113 Page ID #:18



   1          73.     Perry was 27, and had a whole healthy and active life ahead of him.
   2   Now, he looks down at his legs and sees a stranger he does not want know. Perry
   3   will forever need the medical means to live as a paraplegic. He will always need
   4   assistance, as he cannot do most living activities without help from Robin. Aside
   5   from his medical needs, Perry now suffers from severe emotional distress
   6   sometimes manifesting in suicidal thoughts. Perry still struggles with the fact that
   7   life as he knew it will never be the same.
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17                                                V.
  18                                FIRST CAUSE OF ACTION
  19         42 U.S.C. Section 1983 – 14th Amendment – Inadequate Medical Care
  20                [By Perry Against SBC DOE Deputy, Nurses and Staff 1-20]
  21          74.     Plaintiffs reallege and incorporate by reference all paragraphs stated
  22   above, as though fully set forth herein.
  23          75.     On March 28, 2018, Perry told DOE Deputies transporting him to
  24   court that he was “seriously sick, something other than withdrawals.” In response
  25   DOE deputies ignored Perry’s complaints and said something to the effect of
  26   “that’s what happens when you’re a crack head.” These DOE Deputies
  27   intentionally and maliciously ignored Perry’s medical distress.
  28   ///
                                                    18
       COMPLAINT                                                      CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 19 of 113 Page ID #:19



   1         76.     On April 2, 2018, Perry could not walk on his own and had to be
   2   dragged to the transport bus and inside the court room by DOE deputies. When
   3   Robin saw Perry in court, she thought he “looked like death.” She saw what she
   4   thought was bruises on his arm but what we know now to be mottling and toxicity.
   5   Perry could not walk or talk. These DOE Deputies intentionally and maliciously
   6   ignored Perry’s medical distress.
   7         77.     Once Perry was transferred back to Morongo Basin or West Valley
   8   following his court appearance he was screened by DOE Nurses. These DOE
   9   Nurses, along with any other DOE Nurses that had the opportunity to evaluate
  10   Perry, or administer medication to Perry, recognized, or should recognized, that he
  11   was in critical condition deteriorating over a period of several days. These DOE
  12   Nurses recognized that Perry was weak, confused, and toxic appearing. They also
  13   knew Perry had chills and vomiting episodes. These DOE Nurses, purposefully or
  14   ignorantly ignored Perry’s severe medical distress. This is especially so because
  15   Perry was in a semi-unconscious state following his April 2, 2018, court
  16   appearance.
  17         78.     The DOE Nurses and Deputies that treated Perry on April 4, 2018,
  18   would have to be blind to miss the obvious physical distress Perry was in.
  19   According to hospital doctors at Arrowhead, Perry was in critical condition when
  20   he arrived, a condition that would have physically manifested in obvious ways three
  21   to four days prior, which correlates with Robin’s observations on April 2, 2018.
  22   Accordingly, SBC staff knew, or should have known, Perry was in serious medical
  23   distress but failed to summon care.
  24         79.     The DOE Nurses and Deputies who fraudulently performed and/or
  25   scribed Perry’s vital signs prior to transport knew Perry needed medical treatment
  26   days before. These Defendants intentionally altered the medical records for the
  27   purpose of hiding Perry’s mistreatment at the hands of SBC Staff.
  28   ///
                                                19
       COMPLAINT                                                   CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 20 of 113 Page ID #:20



   1         80.    Each of these DOE SBC Staff members made an intentional decision
   2   not to summon medical care despite Perry’s obvious and voiced medical distress.
   3   Their collective and repeated decisions violated the standard of care by failing to
   4   act reasonably, i.e., summon care. Their decisions were ignorant, intentional, and
   5   malicious.
   6         81.    By failing to summon medical care, Perry fell into a critical state
   7   developing renal failure and septic shock, ultimately causing amputation of both
   8   legs 10 inches below the knee, partial amputation of the left hand, and a
   9   permanently deformed right hand.
  10         82.    Each DOE Defendant is responsible for Perry’s injuries as transport to
  11   the hospital even 24 hours prior would have likely spared Perry’s limbs.
  12         83.    Perry can no longer shower himself, or cook for himself. He cannot
  13   use the restroom by himself, nor can he control his bowel movements. Many times
  14   in public Perry will pee himself without warning. When he feels the warmth
  15   coming down his thigh he begins to cry. Perry cannot perform sexually and will
  16   never be able to have children. He cannot even look at himself. This has taken an
  17   extreme toll on Perry emotionally. As can be predicated, sometimes it gets the
  18   better of him and he contemplates suicide.
  19         84.    All of this could have been avoided but for SBC Staffs’ deliberate and
  20   repeated indifference. Because of his injuries, Perry is entitled to money damages
  21   pursuant to 42 U.S.C. section 1983 to compensate him for his injuries and for the
  22   violation of his Constitutional and civil rights.
  23         85.    In addition to compensatory, economic, consequential, and special
  24   damages, Plaintiffs are entitled to punitive damages against each of the individually
  25   named DOE Staff members under 42 U.S.C. section 1983, in that the actions of
  26   each of these individual defendants have been taken maliciously, willfully, or with
  27   a reckless disregard or wanton disregard for Perry’s constitutional rights.
  28   ///
                                                  20
       COMPLAINT                                                    CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 21 of 113 Page ID #:21



   1                                               VI.
   2                               SECOND CAUSE OF ACTION
   3                 42 U.S.C. Section 1983 – 14th Amendment – Excessive Force
   4            [By Perry Against Deputy Herrera and SBC DOE Deputies 1-20]
   5           86.     Plaintiffs reallege and incorporate by reference all paragraphs stated
   6   above, as though fully set forth herein.
   7           87.     Because Perry was a pretrial detainee at all times mentioned herein, all
   8   use of force utilized by SBC Deputies must be objectively reasonable in light of the
   9   circumstances.
  10           88.     The first occasion of force used against Perry was on the day of his
  11   arrest. After arriving on scene where Perry was hiding, after being told by Robin
  12   that Perry was going to turn himself in, Perry contacted the sergeant on scene to tell
  13   the sergeant that he wanted to surrender but was afraid of being shot. Perry told the
  14   sergeant he was not armed. The sergeant told SBC Deputies to put their weapons
  15   down so that Perry could surrender. Perry tried to get out of the attic but was lost.
  16   Robin overheard the sergeant tell Perry, “get out the same way you got up.” As
  17   Perry was tracing back his steps, SBC Deputies deployed OC spray in the attic.
  18   The OC spray operated as intended by compromising Perry’s vision. As a result,
  19   Perry stepped wrong and fell through the attic.
  20           89.     Immediately after falling, Perry was lying hurt on the ground. He did
  21   not pose a threat or danger to SBC Deputies, nor was he armed. Suddenly, Perry
  22   was tased 2 to 4 times by a DOE Deputy in a black vest and tan pants. Perry
  23   screamed in pain.
  24           90.     Next, after being taken to Hi-Desert for jail clearance, on the way back
  25   to the patrol unit, Deputy Herrera threw Perry on the ground and kicked him in the
  26   head. Again, Perry was not posing a threat as he was hand-cuffed, complaint and
  27   calm.
  28   ///
                                                   21
       COMPLAINT                                                       CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 22 of 113 Page ID #:22



   1            91.   On April 2, 2018, Perry was transported from West Valley to Morongo
   2   Basin Jail for the purpose of attending his arraignment later that day. While in the
   3   Morongo Basin holding cell, Perry recalls vomiting and being extremely ill. In
   4   response to his pleas for medical attention, SBC DOE Deputies entered the holding
   5   cell and repeatedly kicked Perry in the head. Again, Perry was not posing a threat
   6   as he was detained, sick and begging for medical help.
   7            92.   Each of the DOE Deputies referred to above acted intentionally with
   8   no other purpose but to inflict pain. At no time referenced above did Perry pose a
   9   risk of bodily harm to any SBC staff member. In fact, Perry had voiced a desire to
  10   surrender prior to SBC Deputies arrival and again when they were on scene. He
  11   was actively trying to surrender when they deployed OC spray and tased him 2 to 4
  12   times.
  13            93.   The other occasions that force was used on Perry is when he was
  14   requesting medical help, obviously not acting as a threat to SBC Staff, nor is any
  15   such non-complaint conduct mentioned in Perry’s jail records.
  16            94.   DOE Deputies’ actions and use of force as described herein was
  17   unreasonable, malicious and/or reckless, callous, and deliberately indifferent to
  18   Perry’s protected rights. The use of deadly force by DOE Deputies, and each of
  19   them, shocks the conscience and violates Perry’s constitutional rights.
  20            95.   The individual Defendants acted in concert and joint action with each
  21   other.
  22            96.   None of the DOE Deputies took reasonable steps to protect Plaintiff
  23   from the objectively unreasonable and conscience shocking excessive force of other
  24   DOE Deputies, despite being in a position to do so. They are each, therefore, liable
  25   for the injuries and damages resulting from the objectively unreasonable and
  26   conscious shocking force of each other.
  27            97.   As a direct and proximate result of the wrongful conduct of each of
  28   DOE Deputy, Perry has been substantially injured as referenced above.
                                                 22
       COMPLAINT                                                     CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 23 of 113 Page ID #:23



   1         98.     Because of his injuries, Perry is entitled to money damages pursuant to
   2   42 U.S.C. section 1983 to compensate him for his injuries and for the violation of
   3   his Constitutional and civil rights.
   4         99.     In addition to compensatory, economic, consequential, and special
   5   damages, Plaintiffs are entitled to punitive damages against each of the individually
   6   named Defendants under 42 U.S.C. section 1983, in that the actions of each of these
   7   individual defendants have been taken maliciously, willfully, or with a reckless
   8   disregard or wanton disregard for Perry’s constitutional rights.
   9                                              VII.
  10                              THIRD CAUSE OF ACTION
  11    42 U.S.C. Section 1983 – 4th Amendment Unreasonable Seizure of Property
  12                                          and Person
  13               [By Robin Against Deputy Herrera and DOE Deputies 1-20]
  14         100. Plaintiffs realleges and incorporate by reference all paragraphs stated
  15   above, as though fully set forth herein.
  16         101. After Perry’s arrest warrant had been issued, Deputy Herrera, and his
  17   unknown DOE partner, on at least six occasions forced themselves into Robin’s
  18   house without a warrant. Though SBC Deputies had an arrest warrant for Perry,
  19   they did not have a search warrant to enter Robin’s home. On every occasion in
  20   which Deputy Herrera came to Robin’s house, he would knock on the door and
  21   barge in without a warrant. His unknown DOE partner would stand by the door
  22   propping it open with his foot. Each encounter would last approximately 25 to 30
  23   minutes, sometimes longer.
  24         102. During each encounter, Deputy Herrera, and his unknown DOE
  25   partner, separated the family members (including Robin’s special needs child) into
  26   different rooms, interrogating each, without a warrant. During this time, Robin was
  27   not free to leave, as she was detained every time Deputy Herrera executed a drive-
  28   by visit. Notably, on the 10 or so occasions in which other SBC Deputies knocked
                                                  23
       COMPLAINT                                                    CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 24 of 113 Page ID #:24



   1   on Robin’s door to determine if Perry was there, none of them – unlike Herrera –
   2   attempted to violate Robin’s rights by entering her home and interrogating each
   3   family member.
   4         103. On one instance, unannounced and without a warrant, Robin caught
   5   Deputy Herrera, and other DOE SBC Deputies, in her backyard, looking through
   6   her special needs son’s bedroom window. Again, DOE Deputies intentionally
   7   entered Robin’s backyard without a warrant or other exigent circumstances.
   8         104. Deputy Herrera and other DOE Deputies intentionally seized Robin
   9   and her home, on multiple occasions, without a warrant. He and others acted
  10   brazenly and without regard for the constitution. Their conduct was grotesque and
  11   done with the sole intention of intimidating Robin and her family.
  12         105. This conduct placed Robin in constant fear that her home was not safe,
  13   and that her family was not safe. This fear caused severe emotional distress. Robin
  14   was unable to sleep or eat, she was scared for both of her sons’ life, as she thought
  15   the Deputies wanted to shoot Perry.
  16         106. As a direct and proximate result of the wrongful conduct of each DOE
  17   Deputy, Robin has been substantially injured as referenced above.
  18         107. Because of her injuries, Robin is entitled to money damages pursuant
  19   to 42 U.S.C. section 1983 to compensate for her injuries and for the violation of her
  20   Constitutional and civil rights.
  21         108. In addition to compensatory, economic, consequential, and special
  22   damages, Robin is entitled to punitive damages against Deputy Herrera and other
  23   DOE Deputies under 42 U.S.C. section 1983, in that the actions of each of these
  24   individual defendants have been taken maliciously, willfully, or with a reckless
  25   disregard or wanton disregard for Robin’s constitutional rights.
  26   ///
  27   ///
  28   ///
                                                 24
       COMPLAINT                                                     CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 25 of 113 Page ID #:25



   1                                              VIII.
   2                             FOURTH CAUSE OF ACTION
   3           Interference With Right By Threat, Intimidation, or Coercion –
   4                               Bane Act - Civil Code § 52.1
   5             [By Robin Against Deputy Herrera and DOE Deputies 1-20]
   6         109. Plaintiffs reallege and incorporate by reference all paragraphs stated
   7   above, as though fully set forth herein.
   8         110. The moment an arrest warrant was issued in Perry’s name Deputy
   9   Herrera knew he would be the one to apprehend Perry. That why he made it his
  10   unconstitutional mission to harass and intimidate Robin into disclosing his location.
  11         111. Deputy Herrera and other DOE Deputies barged into Robin’s home
  12   aggressively. He would yell at Robin and ordered her to separate from the other
  13   family members. Deputy Herrera told Robin that she would be charged with crimes
  14   if she did not turn Perry over.
  15         112. Deputy Herrera and other DOE Deputies would intimidate Robin by
  16   following her around when she was driving.
  17         113. The intimidation and harassment escalated daily.
  18         114. On one instance during March 16, 2018, through March 27, 2018,
  19   unannounced and without a warrant, Robin caught Deputy Herrera, and other SBC
  20   Deputies, in her backyard, looking through her special needs son’s bedroom
  21   window. This terrified Robin because she thought her special needs son would
  22   make a sudden movement and be shot. Robin thought Deputy Herrera was
  23   intimidating her for the purpose of exchanging the safety of one son for the
  24   surrender of another son.
  25         115. Towards the end of this time period, Deputy Herrera intentionally lied
  26   to Robin telling her that Perry was in big trouble because he hurt a woman and
  27   child and was facing serious charges. Deputy Herrera lied to Robin for the purpose
  28   of scaring her into telling him where Perry was hiding.
                                                   25
       COMPLAINT                                                    CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 26 of 113 Page ID #:26



   1         116.    Furthermore, on at least three occasions, SBC Deputy Herrera
   2   threatened Robin stating if Perry did not turn himself in, or that she failed to get
   3   Perry to turn himself in, he would be shot when apprehended. These repeated
   4   threats terrified Robin.
   5         117. As detailed above, Deputy Herrera and other DOE Deputies, by threat,
   6   intimidation, and fear, intentionally interfered with Robin’s civil rights by trying
   7   and succeeding in preventing Robin from doing what she had the right to do under
   8   the law, as well as forcing Robin to do something that she was not required to do
   9   under the law.
  10         118. Based on these facts, Deputy Herrera and other DOE Deputies
  11   intentionally intimidated Robin at her home, on multiple occasions, without a
  12   warrant. He and others acted brazenly and without regard for the constitution.
  13   Their conduct was grotesque and done with the sole intention of intimidating Robin
  14   and her family.
  15         119. This conduct placed Robin in constant fear that her home was not safe,
  16   and that her family was not safe. This fear caused severe emotional distress. Robin
  17   was unable to sleep or eat, she was scared for both of her sons’ lives, as she thought
  18   the Deputies wanted to shoot Perry.
  19         120. As a direct and proximate result of the wrongful conduct of each of
  20   DOE Deputy, Robin has been substantially injured as referenced above.
  21         121. Because of her injuries, Robin is entitled to money damages pursuant
  22   to 42 U.S.C. section 1983 to compensate for her injuries and for the violation of her
  23   Constitutional and civil rights. These actions were intended to deprive Robin of her
  24   enjoyment in her sons’ safety and in the safety of her own home.
  25         122. As a direct and proximate result of the wrongful conduct of each DOE
  26   Deputy, Robin has been substantially injured as referenced above.
  27   ///
  28   ///
                                                  26
       COMPLAINT                                                      CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 27 of 113 Page ID #:27



   1           123. Because of her injuries, Robin is entitled to money damages pursuant
   2   to 42 U.S.C. section 1983 to compensate for her injuries and for the violation of her
   3   Constitutional and civil rights.
   4           124. In addition to compensatory, economic, consequential, and special
   5   damages, Robin is entitled to punitive damages against Deputy Herrera and other
   6   DOE Deputies under 42 U.S.C. section 1983, in that the actions of each of these
   7   individual defendants have been taken maliciously, willfully, or with a reckless
   8   disregard or wanton disregard for Robin’s constitutional rights.
   9                                              IX.
  10                               FIFTH CAUSE OF ACTION
  11                       42 U.S.C. Section 1983 – 14th Amendment –
  12               Unconstitutional Medical Program (Policies and Training)
  13                      [By Perry Against County of San Bernardino]
  14           125. Plaintiffs reallege and incorporate by reference all paragraphs stated
  15   above, as though fully set forth herein.
  16           126. Alternatively, or in conjunction with SBC Deputies’ deliberate
  17   indifference, the county itself was a moving force causing Perry’s injuries because
  18   it was on notice that its systemic failures regarding its custodial medical program
  19   was directly causing medical-related injuries and deaths.
  20           127. The breadth of the county’s wholly inadequate medical program is
  21   vast.
  22           128. As litigated previously and currently, the county continues to utilize its
  23   Level-I jails to detain and house severely ill inmates knowing the jail is not
  24   equipped with medically trained staff or a treatment facility. If an inmate is
  25   severely ill at Morongo Basin they are routinely ignored because SBC deputies
  26   know there is nothing that can be done.
  27           129. At Morongo Basin there is a custom and practice of maliciously
  28   ignoring severely ill inmates, and even using force on inmates because their ill,
                                                  27
       COMPLAINT                                                     CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 28 of 113 Page ID #:28



   1   because doing otherwise would require SBC Deputies to constantly transport
   2   inmates to the hospital for medical evaluation, and for the county to foot the bill.
   3   So instead, there is a culture of blatantly ignoring medically ill inmates.
   4         130. In general, the county has a policy or long-standing custom and
   5   practice, which was acted on by SBC DOE Staff, of not providing immediate
   6   screening by a registered nurse to evaluate the overall physical fitness of those in
   7   custody.
   8         131. In general, the county has a policy or long-standing custom and
   9   practice, which was acted on by SBC DOE Staff, of failing to transport severely ill
  10   inmates to an advanced medical treatment facility in a timely fashion. There have
  11   been several reported instances of inmates that died or were severely injured
  12   because the jail did not timely transfer the inmate and attempted to treat the severe
  13   condition in the jail rather than at advanced medical treatment facility. As here, the
  14   motive behind this custom and practice is to obfuscate the truth by hiding SBC
  15   staffs’ mistreatment.
  16         132. The county also has a policy or long-standing custom and practice of
  17   employing and retaining as deputy sheriffs and correctional officers at Morongo
  18   Basin individuals whom Defendant county at all times material herein knew or
  19   reasonably should have known had dangerous propensities for (1) abusing their
  20   authority, (2) not providing medical care or immediate screening by a nurse to
  21   evaluate the overall physical fitness of those in custody for incarceration, and (3)
  22   not providing proper medical attention and care.
  23         133. The county has a policy or long-standing custom and practice, which
  24   was acted on by SBC DOE Staff, of mistreating inmates while transporting them
  25   within the Morongo Basin, and a policy of mishandling situations with individuals
  26   who suffer from critical health issues.
  27         134. The county continues to foster a culture of deliberate indifference in
  28   that it does not adequately train its staff on how to property treat medically ill
                                                  28
       COMPLAINT                                                      CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 29 of 113 Page ID #:29



   1   inmates, especially those suffering from comorbidity, i.e., more than one medical
   2   condition, such as withdrawals and additional medical complications. Most SBC
   3   staff members do not obtain continuing training on policies and procedures other
   4   than the initial orientation training.
   5          135. These allegations are not new or profound. These issues have been
   6   widely publicized and litigated – prior to Perry’s injuries. As such, the county is
   7   not only on notice of these exact failures, it admitted to them in a recent case
   8   entitled Rahshun Turner v. County of San Bernardino, Case No. 16-cv-355-VAP-
   9   DTB.
  10          136. Rahshun Turner v. County of San Bernardino, is a class action lawsuit
  11   filed by several inmates injured in SBC jails due to inadequate medical care. The
  12   county was forced to face the music by admitting its medical policies and training
  13   were constitutionally inadequate. As a means of disposing of the lawsuit, the
  14   county agreed to make changes. The Medical Remedial Plan was put into effect as
  15   a starting point. The Medical Remedial Plan was an agreement by the county to
  16   allow neutral experts into the jails for the purpose of evaluating its medical polices
  17   and training, and recommending modifications thereon.
  18          137. In paragraph 42 of the Medical Remedial Plan, the county states, “…
  19   there exists probable cause to believe that violations of the federal rights of
  20   plaintiffs have occurred sufficient to warrant the relief contained herein.” Meaning,
  21   the county knew its medical policies and training was constitutionally inadequate in
  22   June of 2016 – two years before Perry was injured. Yet, to date, these corrections
  23   have not been implemented.
  24          138. The Medical Remedial Plan incorporated a two year evaluation
  25   process, which ultimately resulted in a consent decree.
  26          139. The consent decree incorporated the opinions and recommendations of
  27   the neutral experts. Therein, the experts outlined the changes necessary to provide
  28   adequate medical care to inmates and provided a detailed process for medical intake
                                                  29
       COMPLAINT                                                      CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 30 of 113 Page ID #:30



   1   in order to avoid deaths and injuries such as Perry’s. Namely, the county agreed to
   2   hire more screening nurses, modify the screening questionnaire, and agreed to
   3   implement, at a minimum, tele-medicine services at Level-I facilities like Morongo
   4   basin Jail. None of this had been implemented prior to Perry’s injuries. (Exh. 2.)
   5         140. Furthermore, the consent decree specifically addresses the dangers of
   6   Level-I jails in regards to a complete inability to provide medical screening or
   7   treatment. Notably, the consent decree was to improve the substandard medical
   8   screening and to individuals experiencing detoxification, serious medical issues and
   9   to eliminate housing “high risk” individuals at Level 1 (like Morongo) facilities that
  10   did not monitor or provide simple medical screening such as pulse or blood
  11   pressure or monitor overdoses/detoxification of prisoners.
  12         141. Other changes include implementation of an adequate electronic health
  13   care record, mandatory vital sign measurements performed at intake, solicitation of
  14   information and conditions of arrest, etc.
  15         142. The County agreed to be governed by the consent decree because
  16   public pressure was mounting against it as a result of harsh media publications
  17   exposing the county’s horrid death rate, especially pertaining to medical-related
  18   deaths. Examples of publications exposing the county’s death epidemic are:
  19         143. “Deaths Among County’s Inmates Continue at an Accelerated Pace”
  20   published on December 19, 2016. (Exh. 3.)
  21         144. “More Deaths at San Bernardino County’s West Valley Detention
  22   Center” published on March 10, 2017. (Exh. 4.)
  23         145. “San Bernardino County: Rising Number of Jail Death Raise Concern”
  24   published on April 12, 2016. (Exh. 5.)
  25         146. “Inmate deaths at San Bernardino County Highlights Medical Care
  26   Issues” published on October 20, 2017. (Exh. 6.)
  27         147.   “Deaths at San Bernardino County Jails Sounding an Alarm” also
  28   published on October 20, 2017. (Exh. 7.)
                                                    30
       COMPLAINT                                                    CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 31 of 113 Page ID #:31



   1         148. As suggested by the headlines, these publications made note that San
   2   Bernardino County Jails had an outrageously high rate of medical-related deaths.
   3   One publication, dated October 20, 2017, stated, “in the last three years, 30 people
   4   have died in San Bernardino County jails with 18 of those deaths, or 60 percent,
   5   being medical-related, according to Sheriff’s Department figures.” The article
   6   continued, “Last year, eight of 10 in-custody deaths, or 80 percent, were found to
   7   be medical-related while so far this year, four of eight in-custody deaths, or 50
   8   percent, were determined to be medical related according to the Sheriff’s
   9   Department.” This rate appears higher than any other California county.
  10         149. That same article, “Inmate deaths at San Bernardino County
  11   Highlights Medical Care Issues,” references a former SBC jail nurses who spoke
  12   out about the county’s “problem” with medical inmates. The former nurse spoke
  13   out claiming she could no longer remain working at the jail, under the current
  14   medical program, in fear of losing her nursing license. She is now suing the
  15   county.
  16         150. The consent decree, the media-lashing, and the raw numbers of
  17   medical-related deaths and injuries were not the only clues that the county’s
  18   custodial medical program was causing deaths and severe injuries -- the deaths and
  19   injuries themselves, upon review, clearly indicate, in most cases, the death or severe
  20   injury could have been avoided had staff acted appropriately or had the medical
  21   program been modified. Those preventable deaths and severe injuries created a
  22   pre-existing pattern of similar violations that put the county on notice that if it did
  23   not make real changes more inmates would die as a result of its unconstitutional
  24   medical program.
  25         151. In 2017 – the year pre-dating Perry’s injuries there were several
  26   preventable medical-related deaths putting the county on notice that its program
  27   needed modification. (Note, Plaintiffs are limited in their access to this information
  28   ///
                                                  31
       COMPLAINT                                                       CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 32 of 113 Page ID #:32



   1   prior to discovery. At this stage, Plaintiffs can only depend on instances reported in
   2   the local media, which mainly focuses on high-profile deaths.)
   3         152. Betty Lozano died on August 26, 2017, in-custody due to medical
   4   complications that went intentionally ignored. SBC Deputies knew Lozano was
   5   experiencing a medical emergency, yet failed to act.
   6         153. Jacob Hoyo died on September 24, 2017, in-custody due to a seizure
   7   that was not responded to. Jacob Hoyo had just been involved in a car accident
   8   prior to his arrest on that same day. Hoyo was never taken for medical clearance.
   9         154. Henry Simmons died on August 29, 2017, in-custody. Deputies knew
  10   Simmons was in a critical medical state after removing him from the hospital
  11   without first being discharged. Simmons was placed in a cell and went ignored
  12   until he was found dead.
  13         155. Shaun Greene died in December of 2016, in-custody. Greene was a
  14   medical inmate that lost consciousness and slipped out of his wheelchair. SBC
  15   Deputies delayed in obtaining medical transport to a medical facility, ultimately
  16   causing his death.
  17         156. George Topete and Zachery Shovey filed a lawsuit against the county
  18   in 2016 alleging treatment for the roughly 6,000 inmates at West Valley and the
  19   county’s three other jails is so deficient that it is harming the people it aims to
  20   serve. That lawsuit was re-filed adding Rahshun Turner, Monique Lewis, Jamie
  21   Jaramillo, and Joshua Mills. This is the class action lawsuit that ultimately ended in
  22   the consent decree referenced throughout this complaint.
  23         157. Accordingly, combining 1) the consent decree, 2) the media
  24   publications, 3) the sheer number of medical related deaths per year, and 4) the pre-
  25   existing pattern of preventable medical-related injuries/deaths, the county was
  26   undoubtedly on notice that it needed to modify its medical procedures and training
  27   program; and, that severely ill inmates should not be housed in Level 1 jails that did
  28   not have medical staff.
                                                  32
       COMPLAINT                                                       CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 33 of 113 Page ID #:33



   1         158. Based on all of this pre-existing notice, it is more than probable that
   2   internal county documents will indicate acknowledgment and admissions that’s its
   3   medical program needed to be modified but feared doing so would subject it to
   4   harsher litigation settlements and verdicts. Either way, the county has not
   5   implemented any changes to its program, not even the ones recommended in the
   6   consent decree. As such, the county’s failure to correct its known inadequacies was
   7   a moving force in Perry’s injuries.
   8         159. Perry can no longer shower himself, or cook for himself. He cannot
   9   use the restroom by himself, nor can he control his bowel movements. Many times
  10   in public Perry will pee himself without warning. When he feels the warmth
  11   coming down his thigh he begins to cry. Perry cannot perform sexually and will
  12   never be able to have children. He cannot even look at himself. This has taken an
  13   extreme toll on Perry emotionally. As can be predicated, sometimes it gets the
  14   better of him and he contemplates suicide.
  15         160. All of this could have been avoided but for the county’s deliberate and
  16   repeated indifference. Because of his injuries, Perry is entitled to money damages
  17   pursuant to 42 U.S.C. section 1983 to compensate him for his injuries and for the
  18   violation of his Constitutional and civil rights.
  19                                              X.
  20                              SIXTH CAUSE OF ACTION
  21                                         Negligence
  22                     [By Perry and Robin Against All Defendants]
  23         161. Plaintiffs reallege and incorporate by reference all paragraphs stated
  24   above, as though fully set forth herein.
  25         162. On or before the date, time, and places alleged herein, SBC DOE
  26   Deputies were charged with the duty to act in accordance with the laws of state and
  27   those that govern reasonable use of force SBC DOE Deputies owed the public —
  28   ///
                                                  33
       COMPLAINT                                                    CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 34 of 113 Page ID #:34



   1   including Perry – a duty to act reasonably and summon medical care under the
   2   circumstances.
   3          163. Based on the facts detailed in the first cause of action, each SBC DOE
   4   Deputy and Nurse knew or should have known that Perry was in critical condition
   5   and in need of medical attention. On a few occasions Perry recalls telling SBC
   6   DOE Deputies and Nurses that he was seriously sick, beyond withdrawals. Each
   7   ignored him. As did the SBC DOE Staff that saw or evaluated Perry following
   8   April 2, 2018, when his skin was visibly toxic appearing and he was weak and
   9   semi-unconscious. SBC DOE Staff knew, or should have known, that Perry was in
  10   a critical state and needed immediate medical attention. Still, each failed to
  11   summon care.
  12          164. Based on DOE Defendants unreasonable and malicious conduct in
  13   failing to summon medical care, the county is also liable pursuant to Government
  14   Code section 845.6.
  15          165. Based on the facts detailed in the first cause of action, each SBC DOE
  16   Deputy knew or should have known that using force under the circumstance was
  17   unreasonable as Perry was actively surrendering, retrained or clam and complaint at
  18   the time unreasonable force was used.
  19          166. Based on the facts detailed in the fourth cause of action, Deputy
  20   Herrera and other SBC DOE Deputies knew it was negligent and unreasonable to
  21   harass Robin as described.
  22          167. Defendants’ breach of duty actually and proximately caused Perry to
  23   incur the injuries described above.
  24          168. By the acts alleged above, Defendants were negligent and breached
  25   their duty of due care owed to Plaintiff, entitling him to damages in an amount to be
  26   proven at trial.
  27   ///
  28   ///
                                                 34
       COMPLAINT                                                     CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 35 of 113 Page ID #:35



   1                                              XI.
   2                            SEVENTH CAUSE OF ACTION
   3                       Intentional Infliction of Emotional Distress
   4         [By Perry and Robin Against Deputy Herrera and DOE Staff 1-20]
   5         169. Plaintiffs reallege and incorporate by reference all paragraphs stated
   6   above, as though fully set forth herein.
   7         170. Deputy Herrera and other DOE Deputies’ conduct is the definition of
   8   conduct that shocks the conscience. Defendants intentionally harassed and
   9   intimidated Robin. Deputy Herrera intentionally made her feel unsafe in her own
  10   home. Defendants sadistically implied that Perry would be severely harmed or
  11   killed if he didn’t turn himself in, causing Robin sheer terror. Defendants even
  12   trespassed into Robin’s backyard and were caught peeping through her special
  13   needs son’s window. Defendants intentionally made Robin feel that she had to give
  14   up Perry to save her other son.
  15         171. DOE Deputies also forced Robin to give up the location of Perry even
  16   though she was going to have him peacefully surrender. DOE Deputies
  17   intentionally lied to Robin so that they could encounter Perry in the field and use
  18   force, as threatened by Deputy Herrera. And they did.
  19         172. This conduct was outrageous and sadistic. These actions were done
  20   for the sole purpose of causing severe harm, distress, injury, fear, and pain, or at the
  21   very least, was done in reckless disregard of that probability.
  22         173. The same is true for all DOE Staff that encountered or evaluated Perry
  23   after April 2, 2018, because each DOE Defendant intentionally ignored Perry’s
  24   mottling and toxic-appearing skin. They also ignored Perry’s weakness, body chill,
  25   vomiting, and semi-unconscious state. DOE SBC Staff knows their conduct shocks
  26   the conscience because they tried to hide Perry’s true medical state when
  27   transferring him to Arrowhead by fraudulently altering Perry’s vital signs.
  28   ///
                                                  35
       COMPLAINT                                                      CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 36 of 113 Page ID #:36



   1          174. The aforementioned acts and/or omissions of the Doe Staff was
   2   oppressive, malicious, and in conscious disregard of Plaintiffs life and liberty,
   3   thereby entitling them to an award of exemplary and punitive damages according to
   4   proof at trial.
   5                                              XII.
   6                             EIGHTH CAUSE OF ACTION
   7                                            Battery
   8               [By Perry Against Deputy Herrera and DOE Deputies 1-20]
   9          175. Plaintiffs reallege and incorporate by reference all paragraphs stated
  10   above, as though fully set forth herein.
  11          176. By committing the acts described above in regards to unreasonable
  12   force used on Perry on several different occasions, each was done without consent
  13   or justification when Perry was either asking for medical help, restrained or
  14   complaint.
  15          177. As a result of this conduct, Plaintiff suffered the injuries and damages
  16   described in paragraphs and above and severe pain, suffering, and emotional
  17   distress, entitling him to damages in an amount to be proven at trial.
  18          178. In committing the acts alleged above, Defendants acted maliciously
  19   and/or were guilty of a wanton and reckless disregard for the rights and feelings of
  20   Perry and by reason thereof he is entitled to exemplary and punitive damages in an
  21   amount to be proven at trial.
  22                                              XI.
  23                                   PRAYER FOR RELIEF
  24          WHEREFORE, Plaintiffs pray for judgement against Defendants, for each
  25   and every cause of action, as follows:
  26          1.     For compensatory, general and special damages against each
  27   defendant, jointly and severally, in an amount according to proof;
  28   ///
                                                  36
       COMPLAINT                                                     CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 37 of 113 Page ID #:37



   1            2.    For punitive and exemplary damages against each individually named
   2   defendant in their individual capacity in an amount appropriate to punish
   3   defendants and deter others from engaging in similar misconduct;
   4            3.    For costs and reasonable attorney's fees pursuant to 42 U.S.C. section
   5   1988, Civil Code section 52.1, and as otherwise authorized by statute or law;
   6            4.    For any further relief that the Court may deem appropriate.
   7                                              X.
   8                              DEMAND FOR JURY TRIAL
   9            Demand is hereby made by Plaintiffs Perry Belden and Robin Olds for a jury
  10   trial.
  11                                           Respectfully submitted,
  12                                           MORRIS LAW FIRM, APC
  13

  14   Dated: May 13, 2019               by:    /s/ Danielle R. Pena
                                               Danielle R. Pena, Esq.
  15                                           dpena@morrislawfirmapc.com
                                               Christopher S. Morris
  16                                           cmorris@morrislawfirmapc.com
                                               Sharon J. Brunner, Esq.
  17                                           James S. Terrell, Esq.
                                               Attorneys for Plaintiffs
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                  37
       COMPLAINT                                                     CASE NO.
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 38 of 113 Page ID #:38




                                      38
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 39 of 113 Page ID #:39




                                      39
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 40 of 113 Page ID #:40




                                      40
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 41 of 113 Page ID #:41




                                      41
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 42 of 113 Page ID #:42




                                      42
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 43 of 113 Page ID #:43




                                      43
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 44 of 113 Page ID #:44




                                      44
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 45 of 113 Page ID #:45




                                      45
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 46 of 113 Page ID #:46




                                      46
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 47 of 113 Page ID #:47




                                      47
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 48 of 113 Page ID #:48




                                      48
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 49 of 113 Page ID #:49




                                      49
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 50 of 113 Page ID #:50




                                      50
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 51 of 113 Page ID #:51




                                      51
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 52 of 113 Page ID #:52




                                      52
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 53 of 113 Page ID #:53




                                      53
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 54 of 113 Page ID #:54




                                      54
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 55 of 113 Page ID #:55




                                      55
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 56 of 113 Page ID #:56




                                      56
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 57 of 113 Page ID #:57




                                      57
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 58 of 113 Page ID #:58




                                      58
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 59 of 113 Page ID #:59




                                      59
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 60 of 113 Page ID #:60




                                      60
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 61 of 113 Page ID #:61




                                      61
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 62 of 113 Page ID #:62




                                      62
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 63 of 113 Page ID #:63




                                      63
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 64 of 113 Page ID #:64




                                      64
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 65 of 113 Page ID #:65




                                      65
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 66 of 113 Page ID #:66




                                      66
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 67 of 113 Page ID #:67




                                      67
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 68 of 113 Page ID #:68




                                      68
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 69 of 113 Page ID #:69




                                      69
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 70 of 113 Page ID #:70




                                      70
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 71 of 113 Page ID #:71




                                      71
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 72 of 113 Page ID #:72




                                      72
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 73 of 113 Page ID #:73




                                      73
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 74 of 113 Page ID #:74




                                      74
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 75 of 113 Page ID #:75




                                      75
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 76 of 113 Page ID #:76




                                      76
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 77 of 113 Page ID #:77




                                      77
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 78 of 113 Page ID #:78




                                      78
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 79 of 113 Page ID #:79




                                      79
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 80 of 113 Page ID #:80




                                      80
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 81 of 113 Page ID #:81




                                      81
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 82 of 113 Page ID #:82




                                      82
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 83 of 113 Page ID #:83




                                      83
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 84 of 113 Page ID #:84




                                      84
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 85 of 113 Page ID #:85




                                      85
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 86 of 113 Page ID #:86




                                      86
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 87 of 113 Page ID #:87




                                      87
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 88 of 113 Page ID #:88




                                      88
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 89 of 113 Page ID #:89




                                      89
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 90 of 113 Page ID #:90




                                      90
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 91 of 113 Page ID #:91




                                      91
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 92 of 113 Page ID #:92




                                      92
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 93 of 113 Page ID #:93




                                      93
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 94 of 113 Page ID #:94




                                      94
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 95 of 113 Page ID #:95




                                      95
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 96 of 113 Page ID #:96




                                      96
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 97 of 113 Page ID #:97




                                      97
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 98 of 113 Page ID #:98




                                      98
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 99 of 113 Page ID #:99




                                      99
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 100 of 113 Page ID #:100




                                       100
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 101 of 113 Page ID #:101




                                       101
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 102 of 113 Page ID #:102




                                       102
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 103 of 113 Page ID #:103




                                       103
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 104 of 113 Page ID #:104




                                       104
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 105 of 113 Page ID #:105




                                       105
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 106 of 113 Page ID #:106




                                       106
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 107 of 113 Page ID #:107




                                       107
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 108 of 113 Page ID #:108




                                       108
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 109 of 113 Page ID #:109




                                       109
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 110 of 113 Page ID #:110




                                       110
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 111 of 113 Page ID #:111




                                       111
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 112 of 113 Page ID #:112




                                       112
Case 5:19-cv-00900-RGK-KK Document 1 Filed 05/13/19 Page 113 of 113 Page ID #:113




                                       113
